                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

BILLY ANDERSON, B54312                        )
                                              )
              Petitioner,                     )
                                              )
              v.                              )      No. 18 CV 7211
                                              )
JACQUELINE LASHBROOK,                         )      Judge Thomas M. Durkin
                                              )
              Respondent.                     )


                     MEMORANDUM OPINION AND ORDER

       Petitioner Billy Anderson, a state prisoner serving two consecutive 30-year

sentences for two counts of attempted first-degree murder, seeks a pro se writ of

habeas corpus pursuant to 28 U.S.C. § 2254. R. 1. Respondent argues that Anderson’s

claims are procedurally defaulted and/or fail on the merits. R. 7. For the following

reasons, Anderson’s petition is denied in its entirety, and the Court declines to issue

a certificate of appealability.

                                    Background

       Trial. Alphonso Hall testified that on September 21, 2009, he was with his

brother Barron Hall at Barron’s apartment building and had been smoking

marijuana. The brothers were outside Barron’s building when a group of men

approached around 9 p.m. regarding their problem with Barron’s drug sales in the

area. People v. Anderson, 2014 WL 2795920, at *1 (Ill. App. Ct. June 17, 2014)

(“Anderson I”). Barron walked away to talk with one of the men, and Alphonso—
although he could not hear the conversation—discerned that they “didn’t see eye-to-

eye.” Id.

       Barron and Alphonso then went to a nearby liquor store. Id. They returned to

Barron’s apartment building, and were sitting outside when a group of 9 or 10 men

congregated across the street. Id. Alphonso went inside to call 911 because he feared

some men were armed. Barron remained outside, and the men dispersed before the

police arrived. Id. Once the police left, Alphonso went back outside and began arguing

with a man looking out the window of an upstairs apartment. Id. Alphonso taunted

the man, telling him to shoot because the man “referred to himself as ‘the shooter.’”

Id. The man then used a phone to “call[ ] some guys back,” and shortly thereafter,

Anderson and his codefendant Reginald Owens approached the Halls and began

shooting at them. Id. at *2. Alphonso witnessed Barron being shot and suffered

multiple gunshot wounds himself, one of which rendered Barron paraplegic. Id. at *1-

2. Although Alphonso could not identify who shot him during an interview with police

that night, he identified Owens as one of the shooters in two photographic arrays the

next day. Id. at *2. Alphonso also identified Anderson and Owens as the shooters in

photo lineups the next month, and again during Anderson’s trial. Id.; R. 8, Ex. M at

CC-59-60.

       Vivian Pettigrew testified that she lived across the street from Barron’s

apartment building at the time of the shooting, and awoke at 10 p.m. that night to a

man repeatedly yelling “shoot.” Anderson I, 2014 WL 2795920, at *2. Pettigrew looked

out her window and saw Barron and Alphonso Hall in front of Barron’s apartment




                                          2
building; Alphonso repeated “shoot” as he looked up at an apartment on the third

floor. Id. Pettigrew then saw Anderson and Owens crouched in an alley holding guns.

She recognized them from the neighborhood. Id. Pettigrew watched Anderson and

Owens approach the Halls and begin shooting at them. Id. Although Pettigrew did

not contact the police that evening, she went to the police station the next day and

identified Owens as one of the shooters in a photographic array. Id. at *3. Pettigrew

returned home from the police station, and subsequently contacted the police after

seeing Anderson and Owens on her street with their friends. Id. She also identified

Anderson and Owens as the shooters in photo lineups the next month, and again at

Anderson’s trial. Id.; R. 8, Ex. M at CC-161.

      At the conclusion of his December 2011 bench trial, Anderson was convicted of

two counts of attempted first-degree murder, and was sentenced to serve two

consecutive 30-year prison terms. 1 Anderson I, 2014 WL 2795920, at *1. Anderson

filed a pro se motion for a new trial arguing in part that trial counsel was ineffective

for failing to present an alibi defense, which the trial court denied. People v. Anderson,

2018 WL 1476030, at *3 (Ill. App. Ct. Mar. 23, 2018) (“Anderson II”).

      Direct Appeal. On direct appeal, the Illinois appellate court rejected

Anderson’s sufficiency of the evidence claim. R. 8, Ex. B; Anderson I, 2014 WL

2795920. The Illinois Supreme Court denied Anderson’s petition for leave to appeal




1 In a separate trial, Owens was also found guilty of two counts of attempted first-
degree murder and sentenced to serve two consecutive 30-year prison terms. People
v. Owens, 2014 WL 2535236, at *1 (Ill. App. Ct. June 2, 2014).



                                            3
(PLA) on September 24, 2014. People v. Anderson, 20 N.E.3d 1256 (Table) (Ill. 2014).

On February 23, 2015, the United States Supreme Court denied Anderson’s petition

for writ of certiorari. Anderson v. Illinois, 135 S. Ct. 1428 (Mem.) (2015).

      State Post-Conviction Proceedings. On August 24, 2015, after his

unsuccessful direct appeal, Anderson filed a pro se post-conviction petition under the

Illinois Post-Conviction Hearing Act, 725 ILCS 5/122-1 et seq., claiming in relevant

part that he was denied his right to effective assistance of counsel because trial

counsel failed to call Anderson’s girlfriend, Brandi Wheeler, and her mother, Patricia

Wheeler, as alibi witnesses. 2 R. 8, Ex. F. The Illinois circuit court dismissed the

petition on September 29, 2015, concluding that Anderson’s claim was procedurally

barred because it could have been but wasn’t raised on direct appeal. Id., Ex. G at 3.

The court turned to the merits in any case, ultimately concluding that the issues

Anderson raised were “frivolous and patently without merit.” Id. at 10. On March 23,

2018, the Illinois appellate court affirmed the judgment of the circuit court. See

generally Anderson II, 2018 WL 1476030. The Illinois Supreme Court subsequently

denied Anderson’s PLA. People v. Anderson, 108 N.E.3d 834 (Table) (Ill. 2018). That

denial was the final procedural step before Anderson filed this habeas petition.



2 Anderson also argued that he was actually innocent, that he was unreasonably
arrested and seized in violation of the Fourth and Fourteenth Amendments, and that
trial counsel was ineffective for his lack of communication and failure to interview
Pettigrew and other witnesses before his trial. See R. 8, Ex. F; see also Anderson II,
2018 WL 1476030, at *3. Anderson did not raise these claims in any subsequent state
court filing, and nor did he raise them in his habeas petition. See generally R. 8, Ex.
I (Anderson’s appeal from the circuit court’s order summarily dismissing his post-
conviction petition); see also id., Ex. L (Anderson’s PLA from the appellate court
decision affirming denial of post-conviction relief); R. 1.


                                           4
         Federal Post-Conviction Proceedings. On October 29, 2018, Anderson filed

his Section 2254 petition, raising three principal claims: (1) trial counsel provided

ineffective assistance by failing to impeach eyewitnesses Alphonso Hall and Vivian

Pettigrew; (2) trial counsel provided ineffective assistance by failing to call Brandi

and Patricia Wheeler as alibi witnesses; and (3) appellate counsel provided ineffective

assistance by failing to raise claim (2) in the direct appeal of Anderson’s conviction.

R. 1 at 5-10. Anderson’s petition also states in conclusory fashion in claim (1) that

there was insufficient evidence to convict him. Id. at 7. Respondent argues that

Anderson’s petition should be denied in its entirety because Anderson’s claims are

either defaulted and/or lack merit. See generally R. 7. Anderson did not file a brief in

reply. Although the Court may properly consider Anderson to have waived the

arguments to which he has not responded, see Bonte v. U.S. Bank, N.A., 624 F.3d 461,

466 (7th Cir. 2010) (“Failure to respond to an argument . . . results in waiver”),

because Anderson is proceeding pro se, the Court nevertheless addresses each claim

below.

                                       Standard

         “Federal habeas relief from a state-court criminal judgment is not easy to come

by.” Thompkins v. Pfister, 698 F.3d 976, 983 (7th Cir. 2012). When a state court has

adjudicated a federal claim on the merits, a federal habeas court may not grant relief

unless the state court’s decision “was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court

of the United States,” or was based on “an unreasonable determination of the facts in




                                            5
light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). To

prevail under this standard, the “prisoner must show that the state court’s ruling on

the claim being presented in federal court was so lacking in justification that there

was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Ward v. Neal, 835 F.3d 698, 703 (7th Cir.

2016). However, “[e]ven in the context of federal habeas, deference does not imply

abandonment or abdication of judicial review. Deference does not by definition

preclude relief.” A.M. v. Butler, 360 F.3d 787, 801 (7th Cir. 2004) (citing Miller-El v.

Cockrell, 537 U.S. 322, 340 (2003)).

                                       Analysis

I.    Anderson’s Principal Claims

      Respondent argues that each of Anderson’s three principal claims is

procedurally defaulted. A state prisoner seeking federal habeas relief can

procedurally default a federal claim in two ways. Thomas v. Williams, 822 F.3d 378,

384 (7th Cir. 2016). The first is through a failure to exhaust remedies in state court.

Id. The second is through a failure to meet a state procedural requirement. Id. Both

are present here. The Court first addresses claims (1) and (3), which are procedurally

defaulted for Anderson’s failure to exhaust state court remedies. The Court then

turns to claim (2), which is both defaulted for Anderson’s failure to meet an Illinois

state procedural requirement, and also fails on its merits.




                                           6
      A.     Claims (1) and (3) are procedurally defaulted for failure to
             exhaust remedies in state court

      Respondent argues that claim (1)—that trial counsel was ineffective for failing

to impeach witnesses Alphonso Hall and Vivian Pettigrew—and claim (3)—that

appellate counsel was ineffective for failing to raise his alibi claim on direct appeal—

are procedurally defaulted because Anderson did not advance those claims through

one full round of state appellate review. R. 7 at 4-5. As noted, Anderson did not file a

reply brief and thus did not respond to Respondent’s arguments.

      A claim raised in a Section 2254 petition is procedurally defaulted if the

petitioner failed to include his claim in a petition for leave to appeal to the Illinois

Supreme Court. See Hicks v. Hepp, 871 F.3d 513, 530 (7th Cir. 2017) (advancing a

claim through one full round of state appellate review includes “presenting the claims

to the state’s highest court in a petition for discretionary review”); see also O’Sullivan

v. Boerckel, 526 U.S. 838, 845 (1999) (“state prisoners must give the state courts one

full opportunity to resolve any constitutional issues” before federal courts address

those issues).

      While Anderson exhausted his sufficiency of the evidence claim through direct

appeal, and exhausted his claim that trial counsel was ineffective for failing to call

Brandi and Patricia Wheeler as alibi witnesses through post-conviction proceedings,

he exhausted neither claim (1) nor claim (3). To the contrary, the record reflects that

Anderson had not raised either claim prior to filing his Section 2254 petition.

Accordingly, both are defaulted.




                                            7
      B.     Claim (2) is procedurally defaulted for failure to meet a state
             procedural requirement, and also fails on the merits

      Procedural Default. Respondent argues that claim (2)—that trial counsel

was ineffective for failing to call Brandi and Patricia Wheeler as alibi witnesses—is

also procedurally defaulted because the Illinois appellate court rejected it on the

independent and adequate state law ground that Anderson failed to raise it on direct

appeal. R. 7 at 5. Again, Anderson offers no argument in response.

      A habeas claim “will be procedurally defaulted—and barred from federal

review—if the last state court that rendered judgment ‘clearly and expressly’ states

that its judgment rests on a state procedural bar.” Lee v. Foster, 750 F.3d 687, 693

(7th Cir. 2014) (quoting Harris v. Reed, 489 U.S. 255, 263 (1989)); see also Engle v.

Isaac, 456 U.S. 107, 129 (1982) (federal courts should avoid “undercutting the State’s

ability to enforce its procedural rules”). “Accordingly, [courts do] not entertain

questions of federal law in a habeas petition when the state procedural ground relied

upon in the state court is [1] independent of the federal question and [2] adequate to

support the judgment.” Lee, 750 F.3d at 693 (citing Coleman v. Thompson, 501 U.S.

722, 729 (1991)). “An independent state ground will be found when the court actually

relied on the procedural bar as an independent basis for its disposition of the case.”

Lee, 750 F.3d at 693; Thompson, 501 U.S. at 730-31 (in such a case, the state-court

judgment “rests on independent and adequate state procedural grounds” immune

from federal court review). This bar is necessary, because otherwise “habeas would

offer state prisoners . . . an end run around the limits of [the Supreme] Court’s




                                          8
jurisdiction and a means to undermine the State’s interest in enforcing its laws.”

Thompson, 501 U.S. at 730-31.

      Here, the Illinois appellate court expressly held that Anderson did not meet a

state procedural requirement for his claim that trial counsel was ineffective by failing

to call Brandi and Patricia Wheeler as alibi witnesses; namely, this claim could have

been raised on direct appeal but was raised only in his petition for post-conviction

relief. Anderson II, 2018 WL 1476030, at *4 (“[W]e find [Anderson’s] claim of counsel’s

ineffectiveness to be forfeited as this argument could have been raised on direct

appeal”). Accordingly, is claim is procedurally defaulted. See United States ex rel.

Williams v. DeTella, 1999 WL 782026, at *2 (N.D. Ill. Sept. 24, 1999) (“Under Illinois

law, ‘[f]ailure to raise a claim which could have been addressed on direct appeal is a

procedural default which results in a bar to consideration of the claim’s merits in a

post-conviction proceeding.’” (quoting People v. Erickson, 641 N.E.2d 455, 458 (Ill.

1994), cert. denied, 514 U.S. 1107 (1995))).

      Merits. Notwithstanding their conclusions that Anderson defaulted claim (2),

both the circuit court and the Illinois appellate court went on to address and reject

the claim on its merits. See Anderson II, 2018 WL 1476030, at *4-5. Respondent

contends that the appellate court correctly identified and reasonably applied the

governing Supreme Court standard to reach this result. R. 7 at 7. As with

Respondent’s other arguments, Anderson failed to respond.

      The two-part standard articulated by the Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984) governs claims for ineffective assistance of counsel.




                                           9
To succeed on such a claim, a petitioner must show that his lawyer’s representation

(1) “fell below an objective standard of reasonableness” (performance prong); and (2)

“there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different” (prejudice prong). Strickland, 466

U.S. at 688, 694. The Strickland analysis begins with “a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance.”

Id. at 689. Because the Strickland standard is “highly deferential” to a lawyer’s

strategic choices and the review of state-court judgments under § 2254(d) is “likewise

highly deferential,” the Court’s review here is “doubly deferential.” Hinesley v.

Knight, 837 F.3d 721, 732 (7th Cir. 2016).

      The Illinois appellate court reasonably determined that Anderson failed to

satisfy Strickland’s two-part test. Focusing on the “performance” prong, the court

noted that trial counsel went to the crime scene “several times” and spoke to

Anderson’s family members and to Brandi Wheeler, whom trial counsel claimed never

offered an alibi. Anderson II, 2018 WL 1476030, at *5. And although at the hearing

on his motion for a new trial Anderson testified that he spoke with trial counsel about

an alibi defense and gave counsel the names and numbers of his alibi witnesses, trial

counsel testified that he had no conversations with Anderson about an alibi defense.

Id. at *4-6. The trial court found trial counsel credible, and the appellate court agreed,

concluding that trial counsel instead reasonably and “effectively cross-examined

Pettigrew in an attempt to discredit her observations.” Id. at *5-6. In light of

Pettigrew’s status as “the State’s primary eyewitness” and counsel’s right to make




                                           10
strategic choices without fear of subjecting himself to an ineffective assistance claim,

the appellate court determined that counsel’s representation did not fall below the

objective standard of reasonableness set forth in Strickland. Id. at *6; see United

States v. Olson, 846 F.2d 1103, 1109 (7th Cir. 1988) (noting that the decision not to

present an alibi defense is “precisely the kind of strategic choice, made by a

competent, experienced and well-trained lawyer that a court should not second-

guess”). The Court agrees. Given Anderson’s failure to establish Strickland’s

performance prong, the Court need not examine the prejudice prong. See Strickland,

466 U.S. at 697 (“[T]here is no reason for a court deciding an ineffective assistance

claim to . . . address both components of the inquiry if the defendant makes an

insufficient showing on one.”). Therefore, the appellate court properly rejected

Anderson’s claim, and this Court does too. 3

      C.     The Court cannot excuse Anderson’s procedural defaults

      A court can nevertheless address the merits of a procedurally defaulted habeas

claim if the petitioner can demonstrate his actual innocence, show cause for the

default and actual prejudice resulting from the alleged violation of federal law, or

otherwise demonstrate that not considering the claim would work a “fundamental

miscarriage of justice.” See Woods v. Schwartz, 589 F.3d 368, 377 (7th Cir. 2009)

(procedural default can be excused by demonstrating actual innocence); see also


3 It follows that Anderson’s appellate counsel was not ineffective for failing to raise
the alibi issue on direct appeal (claim (3)). See Johnson v. Thurmer, 624 F.3d 786, 793
(7th Cir. 2010) (“Because [petitioner’s] appellate counsel claim is predicated on trial
counsel’s errors, the two claims rise and fall together.”). Accordingly, even if that
claim were not defaulted, it too would fail.



                                          11
Thompson, 501 U.S. at 750 (procedural default of a federal habeas claim may be

excused if petitioner can show cause and prejudice or demonstrate a fundamental

miscarriage of justice). To demonstrate actual innocence, Anderson must present new

and reliable evidence to rebut the “strong—and in the vast majority of the cases

conclusive—presumption of guilt.” See Woods, 589 F.3d at 377 (quoting Schlup v.

Delo, 513 U.S. 298, 326, n.42 (1995)). To demonstrate cause and actual prejudice or a

fundamental miscarriage of justice, a petitioner must, at a minimum, explicitly argue

either issue. See Crockett v. Hulick, 542 F.3d 1183, 1193 (7th Cir. 2008) (declining to

consider defaulted habeas claim because petitioner “fails to argue either [cause and

prejudice or fundamental miscarriage of justice] point”).

      Nothing in Anderson’s petition could be construed as an attempt to show either

cause for, or actual prejudice because of, the defaults, nor has Anderson demonstrated

a fundamental miscarriage of justice. See generally R. 1. To the contrary, he failed to

offer any argument in response to the default arguments. And to the extent that

Anderson’s petition could be construed as an attempt to demonstrate actual

innocence, it again falls short; Anderson failed to present any new—let alone

reliable—evidence to rebut the presumption set forth in Schlup. Thus, the Court

cannot excuse Anderson’s defaults.

II.   Sufficiency of the Evidence

      As noted, Claim (1) primarily concerns Anderson’s (procedurally defaulted)

contention that trial counsel was ineffective for failing to impeach eyewitnesses

Alphonso Hall and Vivian Pettigrew. R. 1 at 5-7. But Anderson also contends in a




                                          12
single conclusory sentence that there was insufficient evidence to sustain his

conviction. See id. at 7 (stating that the eyewitness identifications and “lack of

physical evidence” meant that the evidence “was not sufficient to prove petitioner

Anderson’s guilt beyond a reasonable doubt”). Respondent argues that even assuming

Anderson intended to raise this sufficiency of the evidence issue as a separate claim

for this Court’s review, it is meritless, because the state court correctly identified and

reasonably applied the relevant federal standard, and its conclusion was not

objectively unreasonable. R. 7 at 5-7. The Court cannot discern from Anderson’s

petition whether he intended to raise this as an independent claim. However, because

Anderson is pro se and any such claim was not defaulted, the Court will address its

merits. 4

       Sufficiency of the evidence claims “face a high bar in federal habeas

proceedings because they are subject to two layers of judicial deference.” Coleman v.

Johnson, 566 U.S. 650, 651 (2012). First, a reviewing court cannot set aside a jury’s—

or in a bench trial, a judge’s—determination regarding the sufficiency of the evidence

on direct appeal unless “no rational trier of fact could have agreed” with the jury or

judge (as applicable). Id. (quoting Cavazos v. Smith, 565 U.S. 1, 2 (2011) (per curiam)).

Second, on habeas review, “a federal court may not overturn a state court decision

rejecting a sufficiency of the evidence challenge simply because the federal court




4 As discussed supra, Anderson exhausted this insufficiency of evidence claim prior
to filing his Section 2254 petition by appealing it directly, and then filing a PLA to
the Illinois Supreme Court. Accordingly, the Court may consider its merits, assuming
he intended to raise it here.


                                           13
disagrees with the state court. The federal court instead may do so only if the state

court decision was ‘objectively unreasonable.’” Id. (quoting Renico v. Lett, 559 U.S.

766, 773 (2010)).

       Anderson’s sufficiency of the evidence claim falls short of this threshold. On

direct appeal, Anderson contended that the court should vacate his convictions

because Vivian Pettigrew’s description of the shooting was vague, there were

discrepancies between her and Alphonso Hall’s accounts of the shooting, there was a

lack of evidence to corroborate her and Alphonso’s identifications, and it was

implausible that Anderson would return to the scene of the shooting one day after it

occurred as Pettigrew testified. R. 8, Ex. B at 16-20.

       In addressing these arguments, the Illinois appellate court noted that it must

“tak[e] the evidence in the light most favorable to the prosecution” and determine

whether “any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt,” a standard of review in line with that in Johnson.

Anderson I, 2014 WL 2795920, at *4; Johnson, 566 U.S. at 651 (on direct appeal,

judgment cannot be disturbed unless “no rational trier of fact could have agreed” with

the result).

       The appellate court went on to correctly apply that standard, determining that

it could not conclude that no reasonable trier of fact could convict Anderson of the

attempted first-degree murders of Barron and Alphonso Hall. Anderson I, 2014 WL

2795920, at *5. In so concluding, the court discussed the five factors used to assess




                                          14
an identification’s reliability, 5 noting that even a single eyewitness identification can

be sufficient to sustain a conviction, and in this case, Vivian Pettigrew’s and Alphonso

Hall’s “repeated” and “certain” identifications sufficed. Id. (citing People v. Tomei, 986

N.E.2d 158, 164 (Ill. App. Ct. 2013)); see also People v. Johnson, 499 N.E.2d 1355,

1363 (Ill. 1986) (in Illinois “identification of the accused by a single eyewitness is

sufficient to sustain a conviction, provided that the witness viewed the accused under

circumstances permitting a positive identification”). The appellate court then

addressed the discrepancies between Pettigrew’s and Hall’s accounts, noting the

witnesses’ differing vantage points and the lack of legal importance in determining

which shooter fired first or matching shooters to victims because the shooters acted

in concert (points on which the eyewitnesses disagreed). Anderson I, 2014 WL

2795920, at *5. The court found that the discrepancies fell within the “proverbial

margin of error” given how quickly the shooting started and stopped. Id. Further, the

court rejected Anderson’s argument based on Pettigrew’s alleged lack of specificity,

concluding that her testimony was not rendered incredible because she could not “give

specific numbers on how close she was to the shooter or they were to the Halls, nor

for how long she saw the shooters.” Id.

      Finally, the court also appropriately rejected Anderson’s argument that it was

implausible that the shooter would return to the scene one day later, as Pettigrew



5 Those factors are: (1) the witness’s opportunity to view the suspect during the
offense; (2) the witness’s degree of attention; (3) the accuracy of any prior descriptions
provided; (4) the witness’s level of certainty at the time of the identification
procedure; and (5) the length of time between the crime and the identification. Tomei,
986 N.E.2d at 164.


                                           15
contended that Anderson had, noting that Anderson lived in the area, and concluding

that “human experience is broad and includes the performance of acts that . . . seem

imprudent or even irrational.” Id. at *5.

       The appellate court’s determination that a rational trier of fact could have

agreed with the conviction was not “objectively unreasonable.” Johnson, 566 U.S. at

651 (quoting Renico, 559 U.S. at 773). Accordingly, the Court rejects Anderson’s

sufficiency of the evidence claim.

III.   Certificate of Appealability

       Rule 11(a) of the Rules Governing § 2254 Cases requires that the district court

decide whether to issue a certificate of appealability (COA) when it “enters a final

order adverse to the applicant.” To obtain a certificate of appealability, a petitioner

must make a “substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). If the district court rejects the petitioner’s claim on the merits, the court

should issue a certificate of appealability only if the petitioner demonstrates “that

reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). But “[w]hen

the district court denies a habeas petition on procedural grounds without reaching

the . . . underlying constitutional claim, a COA should issue when the prisoner shows,

at least, that jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that jurists of reason would find

it debatable whether the district court was correct in its procedural ruling.” Id. The

Court finds Anderson clearly defaulted and thus the dismissal of his Section 2254




                                            16
claims on procedural grounds is not debatable. Likewise, the Court’s rejection of

Anderson’s sufficiency of the evidence claim and his ineffective assistance of counsel

claim based on trial counsel’s failure to call Brandi and Patricia Wheeler as alibi

witnesses on the merits is not subject to debate. Accordingly, the Court declines to

issue a COA for any of Anderson’s claims.

                                         Conclusion

      For the foregoing reasons, Anderson’s Section 2254 petition for a writ of habeas

corpus, R. 1, is denied. And the Court declines to issue a certificate of appealability

for any of the claims in the petition.

                                                  ENTERED:



                                                  ___________________________

                                                  Honorable Thomas M. Durkin
                                                  United States District Judge


Dated: July 26, 2019




                                             17
